Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims dated 7/12/2022 is as follows:
Claims 1 – 11 are pending and being examined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2018/0066560, previously cited), in view of Craig (US 7,255,096, previously cited).
Regarding Claim 1, Kawaguchi discloses (Figures 1-2 and 6) a heat exchanger (100), comprising: 
an inner cylinder (11) through which a first fluid (E, Figure 2, i.e. exhaust gas per Paragraph 0036, line 5) can flow (interpreted as capable of), the inner cylinder being configured to house (interpreted as capable of housing) a heat recovery member (1, i.e. honeycomb structure, per Paragraph 0033, lines 7-10 and which absorbs/recovers heat from the first fluid, i.e. the exhaust gases, flowing therein per Paragraph 0034, lines 1-6), and the inner cylinder is in contact with the entire axial outer peripheral surface of the heat recovery member (as shown in Figure 6); and 
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to defined flow path 16 as shown in Figure 1) such that a second fluid (F1, Figure 2, i.e. refrigerant per Paragraph 0036, lines 6-9) can flow between the outer cylinder and the inner cylinder (along flow path 16 as shown in Figure 2).
Kawaguchi fails to teach wherein at least one end side in the axial direction of the inner cylinder has at least one continuous irregular structure formed on.
However Craig teaches a heat exchanger (101 fig. 2, col 5 lines 42 - 43) comprising an inner cylinder (bypass conduit 203, fig. 2, col 6 line 38) having at least one continuous irregular structure (col 6 lines 48 – 59, bypass conduit may be corrugated, the entire length comprises the irregular structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawaguchi, by employing at least one continuous irregular structure on at least one end side in the axial direction of the inner cylinder, as taught by Craig, for the purpose of compensating thermal expansion of components in the heat exchanger (col 6 lines 48 – 59).  
Regarding Claim 2, Kawaguchi discloses (Figures 1-2 and 6) a heat exchanger (100), comprising:
an inner cylinder (11) through which a first fluid (E, Figure 2, i.e. exhaust gas per Paragraph 0036, line 5) can flow, the inner cylinder being configured to house (interpreted as capable of housing) a heat recovery member (1, i.e. honeycomb structure, per Paragraph 0033, lines 7-10 and which absorbs/recovers heat from the first fluid, i.e. the exhaust gases, flowing therein per Paragraph 0034, lines 1-6); and
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to defined flow path 16 as shown in Figure 1) such that a second fluid (F1, Figure 2, i.e. refrigerant per Paragraph 0036, lines 6-9) can flow between the outer cylinder and the inner cylinder (along flow path 16 as shown in Figure 2), and
wherein the inner cylinder and the outer cylinder are formed of stainless steel (inner cylinder is stainless para 84, outer cylinder is stainless para 86).
Kawaguchi fails to teach wherein the heat exchanger comprises at least one buffer member having at least one continuous irregular structure formed on portions between the outer cylinder and the inner cylinder. 
However Craig teaches a heat exchanger (101, fig. 2, col 5 lines 42 - 43) having a buffer member (gas cooling conduit 203, fig. 2, col 6 line 12) having at least one continuous irregular structure (corrugations 202, col 6 line 20) formed on portions between the outer cylinder and the inner cylinder (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawaguchi, by employing at least one buffer member having at least one continuous irregular structure formed on portions between the outer cylinder and the inner cylinder, as taught by Craig, for the purpose of compensating for thermal expansion differences in the longitudinal and radial directions between the inner cylinder and the outer cylinder, ultimately ensuring structural integrity and thus increasing the useful life of the heat exchanger.  
Regarding Claim 3, Kawaguchi as modified by Craig teaches the heat exchanger according to claim 1 and further teaches wherein the at least one continuous irregular structure is a bellows structure (corrugated nature of bypass conduit 203 is considered be a bellows as best understood, i.e. a deformable body that can move without exceeding the material’s yield strength).
Regarding Claim 4, Kawaguchi as modified by Craig teaches the heat exchanger according to claim 1 and further teaches (Kawaguchi’s Figure 1) wherein the heat exchanger further comprises the heat recovery member (the honeycomb structure 1 as set forth in claim 1 above), and wherein the heat recovery member is a honeycomb structure (per Kawaguchi’s Paragraph 0033, line 3) having partition walls (3), the partition walls defining a plurality of cells (2), each of the cells extending from a first end face (first longitudinal end face, i.e. face of 1 along the plane of the paper in Figure 1) to a second end face (the other longitudinal end face, i.e. face of 1 along the plane of the paler opposite to that visible in Figure 1).
Regarding Claim 5, Kawaguchi as modified by Craig teaches the heat exchanger according to claim 1 and further teaches (Kawaguchi’s Figure 1) an intermediate cylinder (12), wherein the intermediate cylinder is disposed between the inner cylinder and the outer cylinder (as shown in Kawaguchi’s Figure 1) to partition a flow path for the second fluid (as shown in Kawaguchi’s Figure 2B where flow path 16 for the second fluid is divided into flow paths 16a and 16b).
Regarding Claim 6, Kawaguchi as modified teaches the heat exchanger according to claim 5 but fails to teach wherein the intermediate cylinder is held on the inner cylinder by spacers, the spacers being provided at both end portions in an axial direction of the intermediate cylinder. 
However, Craig teaches (Figure 3) a heat exchanger (101) comprising an inner cylinder (203), and outer cylinder (102), and an intermediate cylinder (201). In particular, Craig teaches to employ spacers (106 and 107) provided at both end portions in an axial direction of the intermediate cylinder (as shown in Figure 3, and per Column 7, lines 49-51 & 63-67 and Column 8, lines 1-2) for the purpose of maintaining the concentric arrangement between the cylinders as to ensure sufficient spacing between the cylinders for fluid flow (per Column 7, lines 43-51), ultimately ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by holding the intermediate cylinder on the inner cylinder by spacers, the spacers being provided at both end portions in an axial direction of the intermediate cylinder, as taught by Craig, for the purpose of maintaining the concentric arrangement between the cylinders as to ensure sufficient spacing between the cylinders for fluid flow, ultimately ensuring proper operation of the heat exchanger.  
Regarding Claim 7, Kawaguchi as modified teaches the heat exchanger according to claim 6 and further teaches wherein each of the spacers has a three-dimensional structure (as shown in Craig’s Figure 3, i.e. rectangular indentations defining a length, a width, and a depth) through which the second fluid can pass (per Craig’s Column 7, lines 51-54).
Regarding Claim 11, Kawaguchi as modified by Craig teaches the heat exchanger according to claim 4 and further teaches wherein the at least one continuous irregular structure is located axially outward from the first end face and/or the second end face of the honeycomb structure (necessarily a result of employing the bellows at one longitudinal end of the outer cylinder in Kawaguchi in the manner set forth in claim 1 above and since per Kawaguchi’s Figure 6 the honeycomb structure does not extend to the very end of the outer tube).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2018/0066560, previously cited) in view of Craig (US 7,255,096, previously cited), and further in view of Wakatsuki  (US 2018/0128415, previously cited).
Regarding Claim 9, Kawaguchi as modified teaches the heat exchanger according to claim 5 and further teaches (Kawaguchi’s Figure 1) wherein the intermediate cylinder has at least one through hole (17) through which the second fluid can (interpreted as capable of) move (per Paragraphs 0033 & 0039, lines 23-27 & 1-3 respectively) but fails to teach wherein both end portions (rightmost and leftmost end of the intermediate cylinder, as shown in Kawaguchi’s Figure 6) in the axial direction of the intermediate cylinder are connected to the inner cylinder having an increased diameter.
However, Wakatsuki teaches (Figure 3) a heat exchanger (10) comprising a cylindrical pipe-in-pipe arrangement (Figures 3-4) in which a first pipe (60) surrounds a second pipe (70). In particular, Wakatsuki teaches wherein both ends (ends of 60 at joints 71 & 79) of the first pipe in the axial direction are connected to the inner pipe having an increased diameter (increased diameter of pipe 70 at joints 71 & 79). A skilled artisan would have recognized that the arrangement would allow for the securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while, in the case of Wakatsuki, also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by connecting both end portions in the axial direction of the intermediate cylinder to the inner cylinder having an increased diameter, as taught by Wakatsuki, for the purpose of securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while also maintaining the space between the two pipes for fluid flow this ensuring proper operation of the heat exchanger.

Allowable Subject Matter
Claims 8 and 10 remain objected to, for the reasons of record, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 7/12/2022, have been fully considered and are partially persuasive. 
Applicant argues on pgs. 5 – 6 that the amended claims overcome the current rejection because the references do not teach an irregular structure on the inner cylinder. This argument is persuasive, and accordingly new grounds of rejection have been applied as necessitated by amendment.
Applicant argues on pgs. 6 – 8 that the amended claims overcome the current rejection because the references do not provide motivation to modify Kawaguchi based in Geier. This argument is moot as a new grounds of rejection has been applied as necessitated by amendment.
Applicant argues on pg. 9 that claims 6 and 7 are allowable insofar as the base claims are allowable. This argument is not persuasive, and accordingly, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763               

/TRAVIS RUBY/            Primary Examiner, Art Unit 3763